Per Curiam.
— This is a suit brought to foreclose a mortgage upon certain described real estate, which Avas given to secure the payment of certain promissory notes, which appear to be negotiable instruments. The complainant is- alleged to be the owner of said notes who purchased same for a valuable consideration in the ordinary course of business before maturity and Avithout any knowledge or notice of any equities existing between the original parties thereto, if any in fact existed.
Answers were filed in which it Avas averred, among other things, that the indebtedness secured by said mortgage had been fully paid to the original mortgagee and that he had released and cancelled said mortgage as to a portion of the property described therein. The portions of the answers setting up these defenses were duly excepted to by complainant. Upon a hearing before the Circuit Judge the exceptions were overruled and this appeal is from the orders overruling the exceptions to the answers.
*216It appears that the complainant became the owner of the note before Chapter 6909, Acts of 1915, became a law.
The orders appealed from are reversed upon the authority of First Nat. Bank of Quincy v. Guyton, 72 Fla. 43, 72 South. Rep. 460; Northrup v. Reese, 68 Fla. 451, 67 South. Rep. 136, L. R. A. 1915 F, 554; Taylor v. American National Bank of Pensacola, Fla., 63 Fla. 631, 57 South. Rep. 678, Ann. Cas. 1914 A, 309; Scott 1. Taylor, 63 Fla. 612, 58 South. Rep. 30.
All concur.